Case 19-10614-JDW       Doc 57    Filed 07/05/19 Entered 07/05/19 10:49:46            Desc Main
                                  Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                               CHAPTER 13 CASE NO.:

ELMER L. RICHARDSON                                                             19-10614-JDW

            OBJECTION TO CONFIRMATION OF SECOND AMENDED PLAN

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, after conducting the Section 341(a) Meeting of Creditors, reviewing the Petition,

Schedules, and Statement of Financial Affairs, and files this Objection to Confirmation of Second

Amended Plan (the “Objection”), and in support thereof states as follows:

       1.     The Debtor commenced this proceeding by filing a Voluntary Petition on February

12, 2019 (the “Petition Date”). The Debtor filed a proposed Second Amended Chapter 13 Plan

(Dkt. #50) (the “Plan”) on June 24, 2019.

       2.      The Plan fails to comply with 11 U.S.C. § 1325(a)(6) because the Plan is not

feasible. The Debtor has failed to fully fund the Plan and is $12,747.16 delinquent in plan

payments through June 2019. Plan payments continue to accrue at the rate of $5,546.50 monthly

thereafter. The failure by the Debtor to fund the Plan demonstrates that the Plan is not feasible

and, therefore, cannot be confirmed.

       3.     The Plan fails to comply with 11 U.S.C. § 1325(a)(1). Section 3.1(a) and (b) of the

Plan provides that the ongoing mortgage payments shall be paid beginning in June 2019 to Cenlar

and Farm Service Agency (“FSA”). However, the Trustee does not have enough funds on hand to

make the disbursements to Cenlar and FSA and the other creditors at confirmation due to the delay

in commencement of plan payments and the delinquency in plan payments.




                                               1
Case 19-10614-JDW        Doc 57      Filed 07/05/19 Entered 07/05/19 10:49:46            Desc Main
                                     Document     Page 2 of 2


       4.      The Debtor should timely remit all plan payments due under the Plan prior to the

hearing or the case should be dismissed for failure to comply with the proposed Plan.

       5.      For the reasons set forth herein, the Trustee submits that Confirmation of the Plan

should be denied and the case dismissed.

       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that upon

notice and hearing that this Court enter its order sustaining the Objection. The Trustee prays for

other such general and specific relief to which Trustee and this bankruptcy estate may be entitled.

       Dated: July 5, 2019.

                                       Respectfully submitted,

                                       LOCKE D. BARKLEY
                                       CHAPTER 13 TRUSTEE

                               BY:     /s/ Melanie T. Vardaman
                                       ATTORNEYS FOR TRUSTEE
                                       W. Jeffrey Collier (MSB 10645)
                                       Melanie T. Vardaman (MSB 100392)
                                       6360 I-55 North, Suite 140
                                       Jackson, Miss. 39211
                                       (601) 355-6661
                                       mvardaman@barkley13.com


                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.


       Dated: July 5, 2019.

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                 2
